 CLAXTON MANUFACTURING CO., INC.Claxton Manufacturing Co., Inc. and Laborers' In-ternational Union of North America, Local 896,AFL-CIO. Case 10-CA-13442September 30, 1981SUPPLEMENTAL DECISION, ORDER,AND DIRECTION OF SECONDELECTIONBY MEMBERS FANNING, JENKINS, ANDZIMMERMANOn May 26, 1981, Administrative Law Judge J.Pargen Robertson issued the attached SupplementalDecision in this proceeding.' Thereafter, the Gen-eral Counsel filed exceptions and a supportingbrief, and Respondent filed cross-exceptions and asupporting brief and an answering brief to the Gen-eral Counsel's exceptions.2Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Supplemental Decision in light of the ex-ceptions and briefs and has decided to affirm therulings, findings, and conclusions of the Adminis-trative Law Judge only to the extent consistentherewith.The Administrative Law Judge found, and weagree, that the Union's promises to employeesduring the election campaign to waive union initi-ation fees were proscribed under the SupremeCourt's decision in N.L.R.B. v. Savair Manufactur-ing Company, 414 U.S. 270 (1973). However, inadopting this finding of the Administrative LawJudge, we rely solely on the remarks made byUnion International Representative Alfred Hazel toemployees at union meetings.The record discloses that at several union meet-ings with employees Hazel stated that employeeswho signed union authorization cards before theelection would not pay any initiation fees but thatthe employees could determine whether to imposeinitiation fees on those employees who signed au-thorization cards after the election. We find thatthese statements constitute objectionable electioninterference.Under the Supreme Court's decision in N.L.R.B.v. Savair Manufacturing Company, supra, a waiverof union initiation fees for only those employeessigning authorization cards before the election im-pairs a free choice in the election. Union cards soThe Board's original Decision and Order is reported at 237 NLRB1393 (1978).: Respondent's motion to strike the General Counsel's exceptions ishereby denied as lacking in merit.258 NLRB No. 56obtained would constitute "endorsement," serve to"paint a false portrait of employee support," andperhaps create a feeling of obligation to vote forthe Union in the election. Id. at 277-278. TheCourt in Savair made it clear that only an across-the-board offer to waive fees for all employees,whether they sign up before or after the election, isa permissible campaign tactic.Here, Hazel's suggestion that initiation feesmight be imposed after the election linked waiverof initiation fees to support for the Union beforethe election, thereby constituting an impermissibleinducement to employees to sign authorizationcards before the election. See Deming Division,Crane Co., 225 NLRB 657 (1976). Moreover, weagree with the Administrative Law Judge thatunder the circumstances presented here Hazel'sJune 20, 1977, letter to employees did not redressHazel's oral statements to employees. Accordingly,the results of the first election are set aside and weshall direct a second election.3ORDERIt is hereby ordered that the Board's Decisionand Order (237 NLRB 1393) dated August 29,1978, be, and it hereby is, vacated and the com-plaint be, and it hereby is, dismissed in its entirety.IT IS FURTHER ORDERED that the certificationissued in Case 10-RC-11076 on November 11,1977, be, and it hereby is, rescinded, and that Case10-RC-11076 be, and it hereby is, remanded to theRegional Director for Region 10 to conduct thesecond election directed below.[Direction of Second Election and Excelsior foot-note omitted from publication.]3 In view of our finding that the first election must be set aside becauseof the Union's improper waiver of initiation fees, we find it unnecessaryto reach, and expressly disavow, the additional bases for setting aside theelection found by the Administrative Law Judge.SUPPLEMENTAL DECISIONSTATEMENT OF THE CASEJ. PARGEN ROBERTSON, Administrative Law Judge:This matter was heard before me in Claxton, Georgia, onMarch 24-26, 1981. The charge was filed on February14, 1978. On March 31, 1978, a complaint issued allegingthat Respondent violated the Act by refusing to bargainand failing to furnish information to the Union followingthe Union's certification as collective-bargaining repre-sentative of Respondent's employees in the unit foundappropriate.' The certification issued on November 11,The appropriate unit was found to include:All production and maintenance employees employed by Respond-ent at its Claxton, Georgia plant, including plant clerical employees,but excluding all office clerical employees, professional employees,guards and supervisors as defined in the Act417 DECISIONS OF NATIONAL LABOR RELATIONS BOARD1977, following a July 1, 1977, election held pursuant toa Stipulation for Certification Upon Consent Election.In its answer to the complaint Respondent admittedthe refusal to bargain and refusal to supply informationallegations of the complaint. However, Respondentdenied that a majority of its bargaining unit employeeshad selected the Union as their bargaining representative.Respondent's denial was grounded in its timely filed ob-jections. It alleged that it was improperly denied a hear-ing on those objections, that it was improperly denied aruling on each of its objections, and that the Union wasnot designated as majority representative in a free elec-tion. On August 29, 1980, the Board rejected Respond-ent's defenses and granted the General Counsel's Motionfor Summary Judgment (237 NLRB 1393).On March 21, 1980, the United States Court of Ap-peals for the Fifth Circuit denied enforcement of theBoard's Order (N.L.R.B. v. Claxton Manufacturing Com-pany, Inc., 618 F.2d 396). The circuit court found thatthe Board erred in not granting Respondent a hearing onits objections in view of its determination that Respond-ent had established a prima facie case in support of someof those objections. The court found that evidence insupport of the objections showed that an atmosphere offear and coercion may have existed during the electioncampaign, and that the rule of N.L.R.B. v. Savair Manu-facturing Company, 414 U.S. 270 (1973), may have beenviolated.Pursuant to the Board's request for remand, the courtof appeals on May 14, 1980, remanded this case to theBoard for an evidentiary hearing. The Board directedthat hearing by order dated July 14, 1980. Subsequently,a notice of hearing issued from Region 10 on July 29,1980.During the hearing herein, the parties presented evi-dence relevant to the matters raised by the court of ap-peals. Upon the entire record and from my observationof the witnesses, and after due consideration of the briefsfiled by Respondent and the Charging Party, I herebymake the following findings:FINDINGS OF FACTI. BACKGROUNDThe Union filed a petition in Case 10-RC-11076 onApril 25, 1977. The parties agreed to a Stipulation forCertification Upon Consent Election, which was ap-proved May 31, 1977. The July 1, 1977, election includ-ed approximately 550 eligible voters, 277 votes were castfor and 168 were cast against the Union. There was Ivoid ballot and 12 challenged ballots. On July 28, 1977,Respondent filed timely objections to the election.In considering the evidence presented herein, I havecategorized Respondent's objections in the manner of thecourt of appeals.A. Atmosphere of Fear and CoercionSome of the facts underlying this issue, when isolated,appear innocuous. However, none were totally chimeri-cal and, when taken as a whole, the evidence showingthe existence of an atmosphere of fear and coercion issubstantial. In order to fully consider this issue, I musttry to reconstruct all the incidents which were supportedby record evidence.1. The tape recording incidentAll employees were invited to an antiunion meeting atthe Veterans Center in Claxton on May 29, 1977. Em-ployee Gail Barrow told Union International Representa-tive Alfred Hazel of the meeting. Barrow told Hazel thatthe Claxton mayor was to speak. Hazel testified that hetold Barrow that he was unable to attend, but that hewould like to know what the mayor said, that "I'd liketo have him taped." Barrow told Hazel that she wouldtape the mayor's speech. Hazel provided Barrow with atape recorder.Barrow testified that she took the tape recorder intothe meeting under her arm in full view. She recorded themayor's speech along with portions of addresses fromemployees Diane Sapp and Benny Evans.Former Supervisor Arretha DeLoach testified thatSapp and Evans were unaware they were being record-ed. Other witnesses testified that they attended the an-tiunion meeting, and they were unaware that anyone wastaping that meeting. Nora Lynn testified that she spokeout against the Union during the antiunion meeting.Lynn's comments were included on the tape recording.After the union meeting, employees told her "what agood talker [she] was."On the evening following the antiunion meeting, theUnion held a meeting for Respondent's employees. Atthat union meeting, all or a portion of the recording ofthe antiunion meeting was played.Alfred Hazel testified that he played the tape record-ing during the union meeting on request from employees.One employee told Hazel that he had heard that the an-tiunion meeting was taped. An employee told Hazel thathe would like to hear the tape. Other employees joinedin the request.Hazel testified that he was interested in what themayor said to the meeting of employees because employ-ees had told him that the mayor and the local newspaperhad already threatened employees that the plant wouldclose if the Union came in.2. Evidence and rumors of violenceThe record demonstrates several instances of damageto employees' property during the union campaign. Noneof those incidents were shown to be caused by theUnion.a. Benny EvansThe parties stipulated that the home (house trailer) ofBenny Evans was broken into and ransacked on June 1,1977. As shown above, Evans was one of the employeeswho spoke at the May 29 antiunion meeting. The em-ployees learned of the incident regarding Evans' trailerthrough rumors.418 CLAXTON MANUFACTURING CO., INC.b. Norma Jean CowartEmployee Norma Jean Cowart testified that two tireswere cut on her car while it was parked in Respondent'sparking lot around the first week of May 1977. Cowarttestified that she never discovered who cut her tires.Cowart was an antiunion employee. She spoke outagainst the Union and she wore an antiunion button. Shetestified that former prounion employee Raymond Ken-nedy was handbilling near the parking lot around thetime her tires were cut.Other employees learned of Cowart's tires being cutthrough rumors in the plant.c. Charlotte GrahamEmployee Charlotte Graham testified that she opposedthe Union during the 1977 campaign and that she spokeout against the Union during a company meeting. On aSaturday, May 14, 1977, following that company meetingwhich was held on Thursday, Graham received a phonecall from a woman who identified herself as SandraMcGallon, a representative of the Union. Graham testi-fied that the woman told her that she would be taken tocourt for getting people's cards back. The woman saidthat she was from Washington. Later that same day,Graham received another phone call from a woman witha "different voice" who told her "if you don't quit run-ning your mouth about the Union, I'm going to."Graham said at that point she hung up because she didnot want to hear anymore.Graham testified that while she was at work in theplant the woman who sat next to her told her that some-one in the bathroom had said that they were going to"beat my tail." Graham did not identify the person whoallegedly made the threat. Additionally, she was unableto recall whether she was told of the threat before orafter the election.Unrebutted testimony showed that the Union hasnever employed a representative named Sandra McGal-Ion.d. Barbara Nell HodgesEmployee Barbara Nell Hodges testified that a tirewas cut on her car before the election. Hodges could notrecall when before the election the incident occurred.Hodges asked to withdraw her union authorization card.However, she could not recall whether her tire was cutbefore or after she asked for the card to be returned. Shedid not discover who cut her tire. Hodges did not reportthe cut tire to law enforcement authorities.The parties stipulated that this incident, as well as theincident regarding Norma Jean Cowart, was the subjectof discussion among employees prior to the election.e. Judy Fay CribbsThe parties stipulated that around the first and middleof May 1977 the front passenger side windshield of theautomobile of Judy Fay Cribbs was broken under cir-cumstances demonstrating that the windshield wasbroken intentionally, but that Cribbs did not know whohad broken her windshield. The parties further stipulatedthat that incident was the subject of discussion amongemployees prior to the election.f. Other runorsThe Charging Party offered evidence which demon-strated that other rumors in the plant included rumorsthat the plant would close if the Union came in; that em-ployees who signed union cards would be fired; thatBenny Evans' property was repossessed rather than bur-glarized; that Benny Evans knew beforehand that hisproperty was going to be removed from his trailer; andthat some of the rumors regarding tires being slashed re-sulted from the involved family's domestic problems.g. Bomb threatsThe parties stipulated that two bomb threats were re-ceived at Respondent's facility. The first occurred beforethe election on June 14, 1977; the second occurred afterthe election. Respondent's switchboard operator testifiedthat an anonymous caller on June 14 told her, "I havejust learned that a bomb has been planted in one of yourplants and was to go off this afternoon." She relayed themessage to an official of Respondent who subsequentlydirected the employees to evacuate the plant. Respond-ent's officials contacted local law enforcement authoritiesto search the plant. No bomb was found. There was noevidence connecting the Union to either of the bombthreats.h. Rumors of picket line violenceGeraldine Hopkins and Alberta Barrow, currently su-pervisors of Respondent, each testified that she was aneligible voter in the 1977 election. Barrow testified thatshe overheard employees say they would do what wasnecessary to keep people from crossing their picket lineif there were a strike. Hopkins testified that questionswere asked at union meetings about what employeeswould have to do on picket lines. Hopkins said some inthe audience talked about clubs or something like that.Another current supervisor, Lynn Sapp, was an em-ployee during the election campaign. Sapp testified thatshe heard employees in the bathroom say, "If they crossmy picket line, I will have a baseball bat, and I will beatthem in the head; nobody is crossing my picket line."Supervisor Martha Nichols was a machine operatorduring the union campaign. Nichols testified that sheheard talk in the plant regarding picket lines before theelection. Nichols testified that she heard that they weregoing to set up picket lines, and the ones that did notbelong to the Union would not be permitted to come towork.Former employee Linda Jones testified that she heardgossip in the plant that it was possible to get hurt bycrossing a picket line.Annie Sanders testified that she was an examiner atRespondent's facility during the union campaign. Sanderstestified that she asked employee Jimmy Roberts "whatwas a picket line." Sanders testified that Roberts2toldRolhcrls wa a member of the Uniono's organlillg commillee419 DECISIONS OF NATIONAL LABOR RELATIONS BOARDher "it was a bunch of people gathered around the placeand that they could have guns and knives."Employee Beretha Cooper testified that she overheardemployees say that they would not work when they setup the picket line and that the people on the picket lineare not supposed to have other workers coming in overthem.i. Threat to cut an employee's hairEmployee Kay Clark testified that while she was lis-tening to a talk by Haber at Respondent's facility aroundJune 1977, she was threatened by employee Norma JeanMiller. Clark testified that she was wearing a "vote no"button in her hair and Miller, who had a pair of scissors,told Clark that, if she did not get the button out of herhair, she was going to cut her hair off. Later, as Clarkwas clocking in, Miller said that she was going to getClark's hair one way or another. Miller was prounion;she wore a union button. Clark testified that the inci-dents frightened her, that she started crying and shaking.Clark reported the incidents to supervision. Clark's testi-mony was corroborated by employee June Todd,3whotestified that she was sitting with Clark and witnessedMiller threaten Clark with scissors. On redirect examina-tion, Todd recalled that Norma Jean Miller also threat-ened to beat the "living s- out" of her. Miller allegedlymade that threat during the speech when she threatenedto cut Clark's hair. Norma Jean Miller did not testify.3. Rumors of employees' names being read at unionmeetingsSeveral employees testified that they overheard thatnames of employees were read off in union meetings.Some of the rumors connected that incident to an effortby a number of employees to withdraw their union au-thorization cards. Those employees signed a statementrequesting that the cards be returned. The Union re-ceived those requests shortly after April 25, 1977. It wasrumored that the Union, during meetings with employ-ees, read the names of those employees who had request-ed withdrawal of their authorization cards.4Other rumors connected the reading of names with aneffort to identify antiunion employees. Pearl Barnard wastold by Linda Sapp that her name was read off in aunion meeting and Sapp spoke out that Barnard was notfor the Union.The Union's International representative, AlfredHazel, testified that at union meetings employees' nameswere read from the "Excelsior list" of bargaining unitemployees furnished the Union by Respondent. Hazeltestified the list was read to ascertain if there were super-visors on the list and to ascertain if the names on the listwere in fact current employees of Respondent. Hazel tes-tified that the Union used the Excelsior list to mail lettersto all the employees and a number of those letters werereturned marked undeliverable. At a subsequent unionI There was a conflict between Todd's hearing testimony and her pre-trial affidavit. Nevertheless, I have credited Clark's version of theseevents. She appeared credible and no conflicting testimony was offered.' There was no probative evidence that the Union actually read thenames of employees seeking return of their authorization card.meeting, Hazel read those names in an effort to ascertainthe correct addresses of those particular employees.Hazel also admitted asking if certain employees were stillwearing union buttons. Hazel testified that he askedabout those employees because they had told him thattheir jobs had been threatened.Hazel testified that he checked off names on the Excel-sior list of employees who had signed union authorizationcards. However, Hazel checked off those names in hisoffice. He denied doing that in a union meeting.a. Cora Lee MikelEmployee Cora Lee Mikel testified about three inci-dents involving her and prounion employee Dot Wil-liams. Mikel testified that she wore a "vote no" buttonand she was selected as company observer in the elec-tion.Mikel testified that two boys were in the process ofcleaning up the factory with a vacuum cleaner. Theywere cleaning the rafters. Mikel testified she had coveredher head but that Dot Williams, seeing that Mikel hadcovered her head, motioned to the boys to turn thevacuum cleaner where it would blow trash towardMikel. Mikel testified that the boys did blow trash allover her.On another occasion, Mikel testified that she wasgoing to work one morning when she passed the ballfieldnear the plant. There were several people there includingUnion Representative Alfred Hazel, Raymond Kennedy,and Dot Williams. As Mikel passed the ballfield shestopped at a stop sign. While there Dot Williams pointedin her direction and told Alfred Hazel. "There she is."Mikel then asked Hazel if he wanted her, but no one an-swered.On another occasion Mikel was returning to the plantfrom lunch when Dot Williams, her aunt, and sister wentinto the plant ahead of her. Mikel testified that they sawher coming and closed the door in her face. This necessi-tated Mikel going around to the back to the office doorsince the door Williams closed automatically locked.This incident caused Mikel to be late in returning fromlunch. Mikel complained to supervision, who confrontedDot Williams with the incident. Mikel testified that Wil-liams told the supervisor that she did not know she hadclosed the door in Mikel's face.Mikel testified that when Williams pointed her out tothe union representative it made her angry and fearful.b. Raymond KennedyEvidence indicated that Alfred Hazel and former em-ployee Raymond Kennedy5were handbilling union leaf-lets near the plant during the election campaign. In thepresence of several employees, Attorney James Wimber-ly, Jr., approached Kennedy and directed him to moveoff Respondent's property.6Kennedy responded, "Well,5 Kennedy was the subject of a prior unfair labor practice dispute inthe case cited at 235 NLRB 261 (1978), wherein Kennedy was found tohave been discharged in violation of Sec. 8(a)(l) and (3) of the Act.I Kennedy testified that he was not on Respondent's property whenconfronted by Wimberly.420 CLAXTON MANUFACTURING CO., INC.goddamn it, if ya'll are going to play dirty, I'll play dirtytoo."c. Fear among the employeesRespondent offered testimony that employees wereafraid as a result of the rumors in the plant. However,other witnesses, including some called by Respondent,testified that they were not afraid and that they did notnotice any indication of fear among other employees. Allwitnesses who were asked testified that the rumors didnot affect their votes.B. The Discussions Regarding Initiation FeesThe court of appeals found that affidavits submitted insupport of Respondent's objections warrant a hearing onpossible violation of the rule of N.L.R.B. v. Savair Manu-facturing Company, 414 U.S. 270 (1973). The evidence re-garding the Savair issue-i.e., waiving the Union's initi-ation fee-reflected statements which were made by anumber of individuals bearing on the issue. The evidencedemonstrated that comments about initiation fees weremade by a union representative, by employees closelyconnected with the Union, and by other employees orunidentified persons.As to the comments by employees or unidentified per-sons, extensive testimony was offered and the partiesstipulated that there were rumors at Respondent's plantthat "if the employees joined the Union prior to the elec-tion, they would not be required to pay an initiation fee.But if they waited until after the election," an initiationfee would be required.Apparently, those rumors originated in union meet-ings. Alfred Hazel, the union organizer most involved inthe campaign, discussed initiation fees in meetings. Therewere conflicts in testimony regarding Hazel's comments.Additionally, statements regarding initiation fees weremade to employees by Raymond Kennedy and othermembers of the Union's organizing committee. As toKennedy, the court of appeals found there was an ade-quate showing that Kennedy was an agent of the Union.7As to the organizing committee, a number of the mem-bers were named in an April 18, 1977, letter from theUnion to Respondent. Undisputed evidence showed thatothers, including Alberta Barrow and Geraldine Hop-kins, were also members of the organizing committee.8'The evidence demonstrated that Kennedy was the employee whooriginally contacted the Union. Union International RepresentativeAlfred Hazel testified that Kennedy was the spokesman for the employ-ees who appeared at the first union meeting. The union representative in-structed employees that Kennedy was the person to contact in order toreach the Union. Kennedy was frequently seen in the presence of Hazel.He frequently handbilled near Respondent's plant. Kennedy suggestedthat the Union rent a specific building for meetings; and the Union didrent the building. Kennedy reported to Hazel and he communicated toemployees direction from Hazel, and he was directly and indirectly in-volved in soliciting employees to sign union authorization cards. Kenne-dy testified that he turned several hundred signed authorization cardsinto the Union. Kennedy was discharged by Respondent shortly after theunion campaign began and his discharge was the subject of unfair laborproceedings against Respondent.' Alfred Hazel testified that he had about 500 blank union authorizationcards which he gave to Respondent's employees at the first union meet-ing and asked them to sign cards and solicit other employees to signcards. Employees at that first meeting were the first employees appointedThe evidence regarding comments about initiation feesincluded the following:1. Alfred HazelTestimony was not disputed that the subject of initi-ation fees came up during several union meetings. Sever-al employee and former employee witnesses, includingwitnesses called by both Respondent and the ChargingParty, testified that Hazel told them the Internationalunion did not charge initiation fees and that it would beup to the union members to decide if they wanted tocharge any initiation fee.Respondent's witnesses Alberta Barrow, GeraldineHopkins, Linda Jones, Jeanette Sapp, and AquallaMincey, all employees during the union campaign, testi-fied to the effect that Hazel told the employees that theywould not have to pay an initiation fee if they joinednow; but that, if an employee joined later, it would beleft up to the people to decide how much would becharged. Both Barrow and Hopkins recall that Hazel in-dicated that employees who joined before the electionwould not be charged an initiation fee. However, as toemployees who joined after the election, it would be leftto the people to decide whether such fees would belevied. Jones and Sapp both testified that Hazel indicatedthat it would be left up to the people to decide howmuch initiation fee would be charged to those employeeswho joined later.Aqualla Mincey testified that she was not sure wheth-er Hazel meant people would vote on the amount of theinitiation fees after the election or after a contract wassigned.Among witnesses for the Charging Party, Gail Barrowand Ethel Jones both testified that Hazel told the em-ployees that there would be no initiation fee unless theyagreed to it. Barrow, in an affidavit to the Board datedJuly 18, 1977, testified, "Hazel did say during our meet-ing something to the effect that those who are not forthe Union now, if they became members after the elec-tion, if we wanted to charge initiation fees and chargethem, we could. The decision was the employees." Shealso stated in that affidavit that Hazel said, "we didn'thave to have initiation fees if we didn't want to and hesaid something about the highest one being $250."Barrow was a member of the union organizing commit-tee.Employee Myrtice Tanner, called by the ChargingParty, testified that Hazel told the employees that therewas no initiation fee and that "after the contract wasto the union organizing committee. Hazel testified that he instructedthose employees that he would have to have signed authorization cardsin order to go to the Labor Board and ask for an election. He instructedthat the cards were also applications for membership and that the cardscould be turned in to the Employer after a contract had been ratified forthe deduction of union dues. Hazel testified that he instructed the em-ployees not to solicit cards on company property and that they were notto make any promises to employees in order to get them to sign a cardHe instructed the employees not to threaten or intimidate anyone Byletter dated April 18, 1977, Hazel informed Respondent of the names ofthe original members of the organizing committee and requested that Re-spondent not discriminate against the named individuals because of theirunion activities421 DECISIONS OF NATIONAL LABOR RELATIONS BOARDratified and it goes into effect, if there was ever an initi-ation fee that it would be voted on by the Union."Raymond Kennedy was asked on several occasionsduring his testimony about Hazel's comments about initi-ation fees. At times, Kennedy testified that Hazel toldthe employees that they would decide whether to imposean initiation fee. At other times, Kennedy testified thatHazel said the employees would decide about initiationfees after a contract was signed.Kennedy's affidavit to the Board contained the follow-ing statement:Some of the employees asked what the initiation feewas going to cost them. Hazel said the Internationaldidn't charge one. The Local didn't either. If therewas an initiation fee charged, the people thatworked at Claxton would have to decide it forthemselves and vote on it. He wasn't going to tellthem to do this.Alfred Hazel testified that he told the employees at thefirst union meeting on April 16, "There would be no ini-tiation fee and no dues until after the contract was signedand had been ratified by a majority of the employees."Hazel testified that employees would ask and even statethat their supervisors had told them that they wouldhave to pay and "I told them it was a policy of the In-ternational Union, the OLU, and of the local union thatno employee other than construction would be asked topay an initiation fee." Hazel testified that the initiationfee for construction workers is $225.DiscussionI was impressed with the testimony of Gail Barrow,Aqualla Mincey, Alberta Barrow, Geraldine Hopkins,Linda Jones, Jeanette Sapp, and Ethel Jones. I am unableto determine that conflicts in the testimony, includingeven conflicts within the testimony of the same witness,necessarily demonstrate fabrication in view of the evi-dence showing that Hazel discussed initiation fees onseveral different occasions.In view of the testimony of Alberta Barrow, GeraldineHopkins, and Gail Barrow,9I am convinced that Hazeldid indicate on occasion that employees who had signedcards before the election would pay no initiation fee, butthat the employees could vote to determine whether em-ployees who signed afterwards would be charged a fee.The evidence does indicate that on other occasionsHazel stated that employees who signed now would notpay whereas those who signed later could be charged ifthe employees desired. Some testimony showed that onother occasions Hazel indicated that that determinationwould await the signing of the contract.Additionally, Hazel's June 20, 1977, letter to all em-ployees included, inter alia, the following comment:(1) As of this day, the Union guarantees there willbe no initiation fees for the employees of ClaxtonManufacturing Co., Inc.' Including Gail Barrow's affidavit testimony. See Fed. R. Evid. Rule803(5).However, the evidence is convincing that the Unionnever clarified the question of initiation fees. In fact, theevidence clearly showed that rumors continued through-out the campaign that only those employees who signeda union authorization card before the election couldescape the possibility of paying an initiation fee.Hazel's June 20 letter did nothing to clear up the con-fusion. In fact, the wording "as of this day" may havecontributed to the impression that initiation fees could becharged after the election. See Inland Shoe Manufactur-ing Co., 211 NLRB 724 (1974).2. Raymond Kennedy and the initiation feeLynn Sapp testified that she signed a union authoriza-tion card at the home of Raymond Kennedy. Sapp's tes-timony regarding Kennedy's comments to her on thatoccasion appears as follows:At any time during the-this gathering, was thesubject of initiation fees mentioned?A. Yes, sir.Q. Tell us about that.A. Well, when I was signing my card, and after Isigned it, it was stated that well by signing now Iwon't have to pay no big membership dues whenthe Union comes in.Kennedy testified that he told Sapp "according to Mr.Hazel, there would not be no initiation fee ...." How-ever, Kennedy did not specifically deny the above-citedtestimony of Sapp. I credit Sapp's testimony in thatregard.3. Members of the organizing committeeTestimony was unrebutted that several members of theUnion's organizing committee, including AlbertaBarrow, Geraldine Hopkins, Emogene Theatt, GailBarrow, Lucy Neasmith, and Beverly Windburn, toldother employees that by signing union authorizationcards before the election, they would not have to pay aninitiation fee; but if the Union came in, an initiation feemay be imposed. II. CONCLUSIONSA. An Atmosphere of Fear and CoercionObviously, some of the above-cited evidence underthis topic is worthy of little or no weight. Most, if notall, contested campaigns include rumors which maycause concern among employees. All those mattersshould be considered. However, it is important to alsoconsider that many of those occurrences could never beprevented, and it would be impossible for either the Em-ployer or the Union to take any action which would' Statements by members of the committee affected the employees' un-derstanding of the initiation fee question. Moreover, I must consider thestatements by members of the committee in determining "the objectiveinterpretation by the employees of the message actually communicated tothem by the Union." (See discussion under Conclusions: sec B, infra.)Statements by members of the commitee tend to show the members' un-derstanding of what they were told by the Union.422 CLAXTON MANUFACTURING CO., INC.remedy the effects of some rumors. Additionally, an evi-dentiary problem is often created where the evidencefails to identify responsible persons. Several instancescited above fall into this category. Charlotte Graham tes-tified that a woman claiming to be Sandra McGalloncalled and threatened to take her to court. Graham re-ceived a subsequent call from an unidentified person.(See supra.) The Union did not employ anyone namedSandra McGallon and no evidence was offered to showthe existence of anyone with that name.On the other hand, evidence clearly showed certainserious incidents which were the responsibility of theUnion or union supporters.Alfred Hazel admitted that he asked employee GailBarrow to record an antiunion meeting. Barrow record-ed that meeting which included comments from employ-ees. That recording was played before other employeesin a union meeting. Employees who spoke at the antiun-ion meeting were told that the recording had beenplayed in the union meeting. Two days after the unionmeeting, the house trailer of one of the employees whospoke in the antiunion meeting was ransacked.Although neither the Union nor union supporters wereshown to be responsible, the automobiles of three otherantiunion employees were damaged during the campaign.Additionally, one bomb threat was received at Re-spondent's facility before the election on June 14.No showing was made that the Union was involved inany of the violent activities. "However, such acts willnevertheless warrant setting aside the election if [they]disrupted the voting procedure or destroyed the atmos-phere necessary to the exercise of a free choice in therepresentation election." (N.L.R.B. v. Claxton Mfg. Co.Inc., supra at 618 F.2d 396 (1980)), and cases cited there-in. On the other hand, no evidence was offered to showthat the Union ever took steps to insure the employeesthat it was not involved and that it did not condone vio-lence.In one incident, a union supporter was directly in-volved in violent conduct. Prounion employee NormaJean Miller threatened to cut employee Kate Clark's hairif Clark did not remove a "vote no" button. Also, evi-dence proved that on numerous occasions union support-ers threatened violence on a picket line.Additionally, against the background that, at best, wastroubled, the Union read names of employees at unionmeetings in order to, among other things, identify proun-ion and antiunion employees." Therefore, the evidenceshows there existed an atmosphere of fear and coercion.The question remaining is whether that atmosphere wassufficient to have made impossible the uncoerced elec-tion of a bargaining representative.Although the Board has found many of the acts pres-ent here were insufficient to warrant setting aside anelection, I find that the overall record herein requiresotherwise. In that regard, the Board has found insuffi-cient a threat to cut another employee's hair (TennesseePlastics, Inc., 215 NLRB 315 (1974)), threatened picketline violence (Hickory Springs Manufacturing Company," Although Hazel did not admit reading the employees' names inorder to identify those opposed to the Union, other evidence. which Icredit, demonstrates that was done.239 NLRB 641), and other threats to employees (Ameri-can Wholesalers, Inc., 218 NLRB 292 (1975).However, I notice especially alarming in this instancethe taping and subsequent playing of the employees' an-tiunion meeting." That incident became more serious inthe eyes of employees when one of the antiunion spokes-men had his home ransacked 2 days after the union meet-ing. Although a month elapsed before the election, theUnion did nothing to assure employees that it had noth-ing to do with and did not condone ransacking the em-ployee's trailer or any of the other incidents involvingproperty damage and threats, especially the bomb threat.The Board in Professional Research, Inc., d/b/a West-side Hospital, 218 NLRB 96 (1975), which was cited byRespondent, stated "experience has shown ...thatstatements made during an election campaign are thesubject of discussion, repetition, and dissemination amongthe electorate." The record herein amply demonstratedthe wisdom behind the Board's statements. The tape re-cording and playing of antiunion statements by employ-ees were discussed and obviously conclusions weredrawn as to the significance of that action and its possi-ble connection with the subsequent ransacking of BennyEvans' trailer. The playing of the recording would logi-cally alarm employees and tend to impede further antiun-ion activity. That activity, especially when coupled withthe subsequent violent activity, also contributed to an at-mosphere of fear and coercion.I find that the conditions cited herein, and the entirerecord, conclusively show that an atmosphere of fearand coercion existed at the time of the election sufficientto have made impossible the uncoerced selection of abargaining representative. (Brown Steel Company, 230NLRB 990 (1977); Poinsett Lumber and ManufacturingCompany, 116 NLRB 1732 (1956)).B. The Savair QuestionThe Savair rule requires the setting aside of an electionwhere employees are promised a waiver of union initi-ation fees provided the employee signs an authorizationcard before the election. N.L.R.B. v. Savair Manufactur-ing Company, 414 U.S. 270 (1977). The Court of Appealsfor the Fifth Circuit has held, in determining whether aunion's statements violate Savair, "the proper considera-tion is the objective interpretation by the employees ofthe message actually communicated by the Union."N.L.R.B. v. Polyflex M Company, 622 F.2d 188 (5th Cir.1980).The National Labor Relations Board has determinedthat the focus should concern itself with whether theUnion intentionally and deliberately waived or reducedinitiation fees conditioned upon the outcome of an im-pending election. Jefferson Food Mart, Inc., d/b/a Call-A-Mart, 214 NLRB 225, 227 (1974); Levitz Furniture Co., ofSanta Clara, Inc., 234 NLRB 1195, 1197 (1978).I find that the comments herein by Union Representa-tive Hazel, as well as the comments by Raymond Kenne-dy and other members of the organizing committee, im-p In addition to contributing to an atmosphere of fear and coercion,the taping and subsequent playing of employees' remarks at an antiunionmeeting has an inhibitory effect or employees' Sec 7 rights423 424 DECISIONS OF NATIONAL LABOR RELATIONS BOARDparted to employees that only by signing an authoriza- In view of the above findings and conclusions, I maketion card before the election could employees be assured the following:of not having to pay an initiation fee. Those commentsviolate the rules enunciated in both Savair and Polyflex RECOMMENDATIONSM, supra. It is recommended that the Board find that the aboveTherefore, the election should be set aside because of objections filed by Respondent have been sustained andthose statements to employees. that it rescind its Order in the instant proceeding.